DETAILED ACTION
The instant Non-Final Rejection supersedes the previous Final Rejection (dated 08/25/2021).

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-42 are pending.
Claim 1-12 are cancelled. 
In view of the Appeal Brief filed on 06/27/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792             
                                                                                                                                                                                           
Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 and 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hultgren (US 20150305669 A1, April 24, 2014) in view of Arai et. al. (US 20070252586 A1, November 1, 2007) (hereinafter “Arai”).
Regarding claim 13, Hultgren teaches a method (and an apparatus and a sensor) adapted for enabling visualizing function of a jaw structure of a patient, comprising affixing a plurality of wireless position sensors in proximity to two or more pairs of opposing teeth of a patient's teeth/jaw (e.g., para [0063], [0071]-[0075], Figs. 5, 6); affixing an sensor board in proximity to the plurality of wireless position sensors (e.g., para [0069], [0077]); and acquiring, by one or more processors of a computing system, 3-dimensional (3D) images of a jaw structure, wherein the jaw structure comprises an upper jaw and a. lower jaw and wherein each of the 3D images depicting a respective position of the lower jaw relative to the upper jaw (e.g., para [0027], [0031], [0075], [0085], [0113]-[0118], [0124], [0145]).  
	Note that Hultgren does not explicitly teach that the recited sensors are affixed to the outer surface of the teeth so as not to interfere with their movements.  As noted above, Hultgren teaches affixing sensors (348f) on the contacting surfaces of teeth, as shown in Fig. 6, such that the sensors interfere with their movements. 
However, Hultgren discloses alternative methods of measuring teeth movements that do not interfere with the movement of the teeth.  See, e.g., [0031] (disclosing CT and MRI imaging, for example).  Note that Hultgren’s teaching of alternative methods of measuring teeth movements, such as CR and MRI imaging, should be understood as making unnecessary the use of a physical dental appliance that interferes with the movements of teeth.  See, e.g., [0031] (disclosing that the dental impression may be a purely digital impression).1  In other words, Hultgren recognizes that there are better ways of measuring teeth movements that do not interfere with those movements, thereby increasing accuracy of the measurements.  
	Arai teaches affixing sensors (12, 14) to the teeth in order to improve the accuracy of the measurements.  See, e.g., Fig. 5 and [0011] (“… increase the measuring accuracy and positional accuracy of relative three-dimensional movement of at least two objects.”).  More specifically, Arai teaches acquiring, by the one or more processors of the computing system, jaw position information characterizing positions of the lower jaw and the upper jaw, wherein the jaw position information is generated by at least one position sensor (14, Fig. 1) as a function of a reference signal emitted by a reference signal emitting device (12, Fig. 1), wherein the at least one position sensor is affixed to a respective tooth of the lower jaw, wherein the reference signal emitting device is affixed to a respective tooth of the upper jaw and wherein the at least one position sensor and the reference signal emitting device are each affixed to a surface of the respective tooth for enabling teeth of the lower jaw and teeth of an upper jaw to be brought together to the habitual bite configuration in a manner that is unaffected by the at least one position sensor being affixed to the respective tooth of the lower jaw and the reference signal emitting device being affixed to the respective tooth of the lower.  See Figs. 1, 3, 5.  Furthermore, Arai teaches use of magnetic field generators and sensors.  See, e.g., [0001], [0035] (“The magnetic generators and the magnetic field sensors can be mounted in small, optically concealed locations in the oral cavity or the like, because the generators and the sensors are a magnetic type.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hultgren with the teachings of Arai (i.e., affixing sensors to teeth without interfering with their movements) such that the invention further comprises correlating, by the one or more processors of the computing system, the 3D images and the jaw position information to generate a 3D jaw motion model enabling visualization of the function of the jaw structure at least partially defined by motion of the lower jaw relative to the upper jaw between the habitual bite configuration and one or more open configurations (as recited by claim 13); wherein the 3D images includes a first set of images without the least one position sensor being affixed to the respective tooth of the lower jaw and without the reference signal emitting device being affixed to the respective tooth of the lower jaw; and a second set of images with the at least one position sensor being affixed to the respective tooth of the lower jaw and with the reference signal emitting device being affixed to the respective tooth of the lower jaw (as recited by claims 14, 27, 38); wherein the respective tooth to which the at least one position sensor is affixed is located at a rear portion of the lower jaw (as recited by claims 15, 28, 32); the at least sensor and the reference signal emitting device am each bonded to a surfaces of the respective tooth (as recited by claims 16, 29, 33); wherein the at least sensor and the reference signal emitting device each being bonded to the surfaces of the respective tooth includes bonding the at least sensor and the reference signal emitting device to the surfaces of the respective tooth while the teeth of the lower jaw and teeth of the upper jaw are in the habitual bite configuration; and forming a bond between a tooth of the upper lower and a tooth of the lower jaw (as recited by claim 17); wherein the at least sensor and the reference signal emitting device are each bonded to an outward facing surface of the respective tooth for enabling the teeth of the lower jaw and the teeth of the upper jaw to be brought together to the habitual bite configuration in a manner that is unaffected by the at least one position sensor being affixed to the respective tooth of the lower jaw and the reference signal emitting device being affixed to the respective tooth of the lower jaw (as recited by claims 18, 23, 30, 34); wherein the at least position sensor comprises a magnetometer and the reference signal emitting device comprises a magnet  (as recited by claims 19, 21, 31, 36); wherein the one or more processors of the computing system acquiring the jaw position characterizing information includes the at least one sensor wirelessly transmitting the jaw position characterizing intonation for reception by the computing system (as recited by claims 20, 24, 35, 40); further comprising outputting, by the one or more processors of the computing system, information enabling the 3D jaw motion model to be visualized on a display device (as recited by claim 22); further comprising a power source for providing electrical power to the rnagnetometer and to the signal transmitter, wherein the magnetometer, the signal transmitter and the power source are integrated for enabling the sensor to be affixed to the surface of the tooth for permitting teeth of the opposing jaws to be brought together to a habitual bite configuration in a manner that is unaffected by the sensor being affixed to the tooth (as recited by claims 39, 41); wherein the signal transmitter and the magnetometer are implemented as a radio transceiver micro controller with a magnetometer integral therewith (as recited by claim 42) in order to achieve a more accurate 3D visualization of jaw motion for purposes of comparison, analysis, diagnosis, and treatment of sleep apnea.  Note that the accuracy is improved in the combination of Hultgren and Arai because the sensors are affixed to the outer surface of the teeth so as not to interfere with their movements.

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hultgren (US 20150305669 A1, April 24, 2014) in view of Arai, as applied to claim 13, and further in view of Adams (US 20120107763 A1, May 3, 2012).
	Regarding claims 25 and 26, Hultgren does not teach use of ultrasound.  Adams teaches use of other sensing or imaging modalities, such as ultrasound, to increase accuracy of the results.  See, e.g., [0053].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hultgren (in view of Arai) with the teachings of Adams such that the invention further comprises acquiring, by the one or more processors of the computing system, position information derived from a bilateral temporomandibu1ar joint (TMJ) ultrasound, wherein said correlating includes correlating the said bilateral TMJ position information with the jaw position characterizing information (as recited by claim 25); further comprising outputting, by the one or more processors of the computing system, information enabling the 3D jaw motion model to be visualized on a display device (as recited by claim 26) in order to increase the accuracy of the results.

In the alternative, by parity of reason above, claims 13-24 and 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al. (US 20070252586 A1, November 1, 2007) (hereinafter “Arai”) in view of Hultgren (US 20150305669 A1, April 24, 2014).
In the alternative, by parity of reason above, claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Hultgren (US 20150305669 A1, April 24, 2014), as applied to claim 13, and further in view of Adams (US 20120107763 A1, May 3, 2012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is contrary to Applicant’s argument that “Hultgren suggests creating a dental impression using scanning technology so that he can create his dental appliance, which is used exclusively for further measurement.” See Brief (06/27/2022) at 7.